Name: COUNCIL REGULATION (EEC) No 2802/93 of 11 October 1993 amending Regulation (EEC) No 3914/92 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (second series 1993)
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  industrial structures and policy;  agricultural activity
 Date Published: nan

 14. 10. 93 Official Journal of the European Communities No L 256/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2802/93 of 11 October 1993 amending Regulation (EEC) No 3914/92 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (second series 1993) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 3914/92 (') the Council opened, for 1993, Community tariff quotas for certain industrial products, and in particular magnetrons (Order No 09.2797); Whereas current economic data suggests that Community demand for non-Community imports of the product in question could in the course of the year exceed the volume laid down in the above Regulation ; whereas the volume of the quota in question should therefore be increased, HAS ADOPTED THIS REGULATION : Article 1 In the table appearing in Article 1 of Regulation (EEC) No 3914/92, the amount of quota of 400 000 pieces entered opposite Order No 09.2797 shall be replaced by 800 000 pieces. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 11 October 1993 . For the Council The President J.-M. DEHOUSSE (') OJ L 395, 31 . 12. 1992, p. 12. Regulation as last amended by Regulation (EEC) No 2106/93 (OJ L 191 , 31 . 7. 1993, p. 15).